Exhibit 10.11b

SECOND AMENDMENT

TO

FMC CORPORATION NON-QUALIFIED SAVINGS AND INVESTMENT PLAN

 

WHEREAS, FMC Corporation (the “Company”) maintains the FMC Corporation
Non-Qualified Savings and Investment Plan (the “Plan”);

 

WHEREAS, the Company now deems it desirable to amend the Plan to increase the
percentage of Compensation which employees may contribute to the Plan based on
similar changes made to the FMC Corporation Savings and Investment Plan (the
“Savings Plan”) and to amend the Plan to make certain other changes conforming
to Plan practices;

 

NOW, THEREFORE, by virtue of the authority reserved to the Company by Article IX
of the Plan, the Plan is hereby amended effective as of January 1, 2004, as
follows:

 

1. Section 3.1 is hereby amended in its entirety to read as follows:

 

“Section 3.1. Eligibility. An employee of an Employer will be eligible to
participate in the Plan upon meeting all of the following conditions:

 

(a) the employee is eligible to participate in the Savings Plan for the Plan
Year;

 

(b) the employee is reasonably expected to earn a total of at least $140,000
(based on base salary and incentive compensation) during the Plan Year; and

 

(c) the Committee, or its delegate, designates the employee as eligible to
participate in the Plan.”

 

2. Section 3.2 is hereby amended in its entirety to read as follows:

 

“Section 3.2. Participation. An employee who meets the conditions of Section 3.1
becomes a Participant by executing and filing with the Committee a deferral
form, in the manner and at the time required under Article IV. Once an
individual is a Participant, he or she will remain a Participant and shall
continue to be eligible to make contributions under the Plan notwithstanding
that the Participant does not continue to meet the eligibility requirements of
Section 3.1(b).”

 

3. Section 4.l(a) is hereby amended in its entirety to read as follows:

 

“(a) A Mirror Deferral Contribution is an amount, between 1% and 50% of the
Participant’s Compensation and Excess Compensation, that the Participant cannot
defer under the Savings Plan because it exceeds the limit on deferrals under the
Code Section 402(g),



--------------------------------------------------------------------------------

represents a deferral of Excess Compensation, or represents an amount that the
Participant cannot defer under the Savings Plan because of the limits of Code
Section 415(c).”

 

4. Section 4.l(b) is hereby amended in its entirety to read as follows:

 

“(b) A Full Deferral Contribution is an amount, between 1% and 50% of the total
of the Participant’s Compensation and Excess Compensation.”

 

5. Section 8.2 is hereby amended in its entirety to read as follows:

 

“Section 8.2. Payment of Account Balances. All payments under this Plan shall be
made in cash. This Section 8.2 governs payment of most Account Balances. The
Account Balances of certain former employees will be paid as described in
Section 8.3.

 

(a) Generally, the vested portion of a Participant’s Account Balance will be
paid to him or her (or, if the Participant has died, to his or her designated
beneficiary) in cash, in a single lump sum, as soon as administratively
practicable after the Participant terminated employment with the Company and all
other members of the Affiliated Group. The only in-service withdrawals permitted
under the Plan are described in Section 8.4.

 

(b) Notwithstanding Section 8.2(a), a Participant to whom this Section 8.2
applies may make an irrevocable election to have the vested portion of his or
her Account paid in any form of distribution permitted under the Savings Plan:
provided, however, that a Participant may not elect to receive a distribution in
Company Stock instead of cash. Payment under this Section 8.2(b) will begin as
soon as administratively practicable after the Participant terminated employment
with the Company and all other members of the Affiliated Group. A Participant
must elect a form of payment under this Section 8.2(b) when the Participant
makes his or her election to defer an amount under this Plan. A distribution
election filed after the Participant’s initial distribution election shall be
effective only if it was filed with the Committee, or its delegate, at least one
(1) year prior to the date on which payments become due and the Participant is
employed by the Company during such one (1) year period. Notwithstanding any
other provision of this Article VIII, the Committee may establish a minimum
amount of any installment payment to be made under the Plan.”

 

IN WITNESS WHEREOF, the undersigned officer has executed the foregoing Amendment
on behalf of the Company, this 28 day of January, 2004.

 

FMC Corporation

By:  

/s/ Kenneth R. Garrett

--------------------------------------------------------------------------------

   

Kenneth R. Garrett

Vice President

 

- 2 -